Citation Nr: 0943516	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  09-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claims.

In August 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active 
service.

2.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

Post-service private medical treatment records show that the 
Veteran has been diagnosed as having bilateral hearing loss 
and tinnitus.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  

Service treatment records, however, are silent for any 
complaints or findings of hearing loss or tinnitus.  Service 
personnel records show that the Veteran received basic combat 
training and was a cannoneer from October 1968 to October 
1969.  On separation, the Veteran indicated in the report of 
medical history that he had frequent or severe headache; 
dizziness or fainting spells; ear, nose and throat (ENT) 
trouble; running ears; and a history of a head injury.  The 
physician noted that the Veteran had occasional severe 
headaches since an explosion in May 1969 which resulted in 
concussive damage to the tympanic membranes.  

Post-service medical records show that during private 
treatment in October 2002, the Veteran was noted to be hard 
of hearing of normal conversation tones and was diagnosed as 
having decreased hearing.  During private treatment in 
February 2005, the Veteran complained of having ringing in 
his ears that he had for years and that was getting worse.  
He was diagnosed as having tinnitus.  An April 2006 private 
treatment report noted that the Veteran had poor hearing and 
was unable to hear well in group settings.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the claims file.  During the examination, 
the Veteran reported his post-service occupation was labor 
and part-time farmer.  In 2002, the Veteran worked in 
construction and as a tree trimmer.  Prior to service, the 
Veteran was a deckhand for the merchant marines for six 
months.  The examiner noted that the Veteran attributed his 
hearing problem to having hit a landmine in Vietnam in 1969, 
which caused bleeding in his ears.  The Veteran could not 
recall any inservice treatment for this accident.  The 
Veteran first noted hearing problems in 1969.  Other 
pertinent evidence of inservice noise exposure was his 
military occupation specialty of artillery and that he was 
engaged in combat.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
75
70
70
LEFT
20
70
75
65
70

Speech audiometry revealed speech recognition ability of 64 
percent in both ears.  The Veteran was diagnosed as having 
tinnitus and severe to moderate sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear.  The examiner opined that she was 
unable to determine if hearing loss and tinnitus were related 
to service without resort to speculation.  The examiner noted 
that the Veteran answered yes to ENT trouble without further 
explanation and answered no to hearing loss with a note of 
occasional headaches since the explosion of May 1969, but, 
again, with no further information in regard to any long term 
effects.  In addition, the examiner stated that occupational 
noise exposure had significant weight in determining the 
etiology of the current hearing loss.  

During the August 2009 hearing, the Veteran stated that he 
was exposed to loud noise during service being assigned to an 
artillery unit.  He was exposed to firing lines as he 
delivered supplies to the front lines.  In addition, the 
Veteran stated that his truck blew up when he hit a landmine.  
As a result, the Veteran suffered from bleeding ears and a 
cut on his back.  He stated that after the explosion, he 
could hardly hear and had ringing in his ears that sounded 
like a high pitch tone.  The Veteran stated that while 
driving big trucks, or at any other time during service, he 
did not wear ear protection.  He pointed out that during his 
post-service occupations, he did wear ear protection; a 
distinction the VA examiner failed to note.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The March 2008 VA examiner did not 
provide a definitive opinion as to what was the main cause 
for the Veteran's hearing loss and tinnitus and stated that 
she could not without resorting to speculation.  The Board 
points out that in support of this opinion, the examiner 
referenced the Veteran's medical history report at separation 
stated that he indicated that he did not have hearing loss at 
that time.  In Hensley v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 
3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service."  5 Vet. App. 
at 159.  However, the examiner did concede that the Veteran 
had noise exposure in service.  The Veteran's account of 
noise exposure without hearing protection during service is 
credible and is supported by his service personnel records 
that show combat-related training and a combat-related 
assignment.  In addition, the Veteran's post-service 
occupations are not indicative of much noise exposure as the 
Veteran testified to wearing ear protection.  In light of the 
foregoing, the evidence is deemed to be at least in relative 
equipoise.  Thus, service connection for bilateral hearing 
loss and tinnitus is warranted.  

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


